PUTNAM, J.
This action was brought by plaintiff, as superintendent of the poor of Montgomery county, against defendant, as overseer of the poor of the town of Danube, Herkimer county, to recover expenditures made on account of one Pauline Hanson, alleged to be an indigent person, and her infant children, who, plaintiff, claimed, had been removed from Herkimer county to Montgomery county in violation of the statute. The issues in the case were whether said Pauline Hanson and her children were indigent persons, under the statute, or otherwise; and, second, were they removed by defendant or his predecessor to Montgomery county with intent to charge said county with their support? The only questions raised are of fact. The referee reached the conclusion that the said Pauline Hanson and her children were, within the meaning of the statute, indigent persons, but that the evidence in the case failed to establish a removal of such indigent persons from the county of Herkimer to the town of Minden, in Montgomery county, with the intent to charge said, town with the support of this family. A careful examination of the evidence in the case leads us to the conclusion that the findings of the learned referee on the questions of fact in the case are correct. We think that his conclusions are fully sustained by the evidence, and coincide with his views as stated in his opinion. It follows that the judgment should be affirmed, with costs. All concur.